1     Alla Gulchina
      Price Law Group, APC
2
      86 Hudson Street
3     Hoboken, NJ 07030
      P: 818-600-5566
4     alla@pricelawgroup.com

5     Christopher Kim Thompson
      Thompson Law Office
6     85 White Bridge Road
      Nashville, TN 37205
7     P: 615-832-2335
      kim@thompsonslawoffice.com
8
      Attorneys for Plaintiff
9
      Donald Parsons

10

11                                 UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF TENNESSEE
12                                         AT KNOXVILLE

13

14
      DONALD PARSONS,
15                                                        Case No.: 3:18-cv-00373-JRG-DCP
                     Plaintiff,
16
             vs.
17                                                        NOTICE OF SETTLEMENT
      CAPITAL ONE BANK, N.A.,
18
                   Defendant.
19

20

21
             NOTICE IS HEREBY GIVEN that Plaintiff, Donald Parsons, and Defendant, Capital
22
      One Bank, N.A., have settled all claims between them in this matter. The parties are in the
23
      process of completing the final settlement documents and expect to file a Stipulation of
24    Dismissal with Prejudice within the next sixty (60) days. Plaintiff requests that the Court vacate

25    all pending deadlines in this matter. Plaintiff also requests that the Court retain jurisdiction for
      any matters related to completing and/or enforcing the settlement.



     Case 3:18-cv-00373-JRG-DCP Document 18
                                         - 1 - Filed 12/19/18 Page 1 of 2 PageID #: 63
      Dated: December 19, 2018                    By:    /s/ Alla Gulchina
1                                                        Alla Gulchina
                                                         Price Law Group, APC
2
                                                         Christopher Kim Thompson
3                                                        Thompson Law Office
                                                         Attorneys for Plaintiff
4                                                        Donald Parsons

5

6

7

8

9

10

11

12
                                     CERTIFICATE OF SERVICE
13
              The undersigned hereby certifies that a copy of the foregoing has been sent via EMAIL
14
      on this 19th day of December 2018 to the following parties:
15

16
                                         Lauren Paxton Roberts
17                                    STITS & HARBISON, PLLC
                                       Lauren.roberts@stites.com
18
                                         Attorney for Defendant,
19

20
                                                                          /s/Rebecca Reyes
21

22

23

24

25




     Case 3:18-cv-00373-JRG-DCP Document 18
                                         - 2 - Filed 12/19/18 Page 2 of 2 PageID #: 64
